United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 99-4188
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * District of Minnesota
Scott Alexander Blacketter,              *
                                         *     [UNPUBLISHED]
             Appellant.                  *
                                    ___________

                            Submitted: September 7, 2000

                                Filed: October 12, 2000
                                    ___________

Before McMILLIAN, HEANEY, AND FAGG, Circuit Judges.
                           ___________

PER CURIAM.

       Scott Alexander Blacketter appeals from the final judgment entered in the
District Court1 for the District of Minnesota upon remand for resentencing on his
convictions for conspiracy to commit credit union robbery, in violation of 18 U.S.C.
§ 371, and armed credit union robbery, in violation of 18 U.S.C. § 2113(a). See United
States v. Villiard, 186 F.3d 893 (8th Cir. 1999). For reversal, appellant argues the
district court erred in applying a firearm enhancement, see U.S.S.G. § 2B3.1(b)(2)(C)

      1
      The Honorable Richard H. Kyle, United States District Judge for the District
of Minnesota.
(if firearm was brandished, displayed, or possessed, increase by 5 levels), because the
only evidence that he possessed a firearm during the robbery came from uncorroborated
testimony of an accomplice. For the reasons discussed below, we affirm the judgment
of the district court.

        The district court did not clearly err in applying the enhancement because the
accomplice’s testimony--that during the robbery appellant wore a fanny pack
containing a firearm--proved possession of a firearm by a preponderance of the
evidence. See United States v. Villiard, 186 F.3d at 896 (citing United States v.
Tucker, 169 F.3d 1115, 1119 (8th Cir. 1999) (unless it is incredible or insubstantial on
its face, accomplice testimony is sufficient to support conviction, and trial court is not
obliged to instruct jury to consider uncorroborated accomplice testimony with
caution)); United States v. Sumner, 171 F.3d 636, 638 (8th Cir. 1999) (per curiam)
(standard of review); United States v. England, 966 F.2d 403, 409-10 (8th Cir.) (to
obtain conviction, government must prove guilt beyond reasonable doubt; however,
under Guidelines, government need only prove possession of weapon by preponderance
of evidence), cert. denied, 506 U.S. 1025 (1992).

      Accordingly, we affirm the judgment of the district court.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                           -2-